           Case 1:18-cr-00324-VEC Document 80 Filed 09/09/21 Page 1 of 1

                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                DATE FILED: 9/9/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :         18-CR-324 (VEC)
                                                                :
 ARMON GRIM,                                                    :             ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 21, 2021, the Court issued a warrant for Mr. Grim’s arrest after

his failure to appear at multiple VOSR hearings and his failure to abide by the Court’s orders;

        WHEREAS on September 7, 2021, Mr. Grim was presented before the magistrate judge

on specifications 17–25 and waived a preliminary hearing; and

        WHEREAS the magistrate judge ordered that Mr. Grim be detained pending a hearing

before the undersigned;

        IT IS HEREBY ORDERED that the parties must appear for a VOSR hearing on

September 20, 2021, at 10:00 a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40

Foley Square, New York, NY 10007.

        IT IS FURTHER ORDERED that the public may dial-in to the proceeding using

(888) 363-4749 // Access code: 3121171# // Security code: 0324#. All of those accessing the

conference are reminded that recording or rebroadcasting of the proceeding is prohibited by law.



SO ORDERED.

                                                                _________________________________
                                                                    ____
                                                                      ___________________________
                                                                      __
Date: September 9, 2021                                               VALERIE CAPRONI
                                                                                  CAPRON   NI
      New York, NY                                                  United States District Judge
